IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


JACQUELINE B. N'JAI,                          : No. 275 WAL 2019
                                              :
                    Petitioner                :
                                              : Petition for Allowance of Appeal
                                              : from the Order of the Superior Court
              v.                              :
                                              :
                                              :
UNIVERSITY OF PITTSBURGH MEDICAL              :
CENTER (UPMC), WESTERN                        :
PSYCHIATRIC INSTITUTE AND CLINIC              :
(WPIC), ALMA ILLERY MEDICAL CENTER,           :
DR. FELECIA YOUNG, M.D., DR. HUNG             :
CHEUNG, M.D., DR. WILLIAM MUSSER,             :
TRAVELERS INSURANCE COMPANY,                  :
RECORD COPY SERVICES, POST AND                :
SCHELL, P.C., THOMAS HUGHES,                  :
ANDREW CONNOLLY, AND PATRICK                  :
CONNOR,                                       :
                                              :
                    Respondents               :


                                      ORDER



PER CURIAM

      AND NOW, this 3rd day of February, 2020, the Request for Leave to Allow

Appendices is Granted, and the Petition for Allowance of Appeal is DENIED.